Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney, Jeffrey Kuo (Reg. No. 73,071), on 05/23/2022.

The application has been amended as follows: 
Claim 13, line 8, delete the term “an appliance” and replace it with -- the device --.
Claim 13, lines 15 and 17, delete the word “appliance” and replace it with -- device --.
Claim 15 line 2, replace the term “a contact wheal” with -- the contact wheal--.
Claim 15 line 12, delete the word “appliance” and replace with -- the device--.
Claim 18 line 4, replace the term “the counting disc” with -- a counting disc --.
Claim 21 line 7, replace the term “the counting disc” with -- a counting disc --.
Claim 24 line 5, replace the term “the counting disc” with -- a counting disc --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not disclose, teach, imply, suggest, or anticipate the combination of features recited in claim 13 in its entirety, or provide a motivating combination thereof, making obvious the presently claimed invention. For example, the prior of record teaches the use of cover plate and drive wheels made of a non-sterilizable material, but it does not teach or suggest the use of a cover plate and drive and contact wheels made of a sterilizable that can be heated to at least 180 degrees Celsius as presently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
May 25, 2022